PER CURIAM.
We reverse and remand for a new hearing before the trial court for the purpose of determining the circumstances surrounding the appellant’s failure to substitute the estate, if any, of a deceased defendant in accord with the provisions of Florida Rule of Civil Procedure 1.260(a)(1). Our reversal is predicated upon the trial court’s erroneous conclusion that it was without discretion to consider appellant’s contentions. *50See Stroh v. Dudley, 476 So.2d 230 (Fla. 4th DCA 1985).
ANSTEAD, DELL and GUNTHER, JJ., concur.